Birdzell, J.
(concurring specially). I concur in the opinion of Mr. Chief Justice. Christianson, holding that the enrolled bill is not so far conclusive evidence of the facts in connection with the passage of a bill as to preclude reference to the journals for the purpose of ascertaining therefrom the facts required to be recorded. And I concur in the reasoning of the opinion upon which the conclusion is based. However, some statements are made or quoted which might lead to the conclusion that the enrolled bill would not be conclusive where, through omission, the journals failed to contain facts which are essential to the- due passage of the bill. In the case before us the facts recorded in the journal negative the passage of the bill. It is not a *279case, therefore, of mere omission to record acts which might or might not have taken place. "What is said, therefore, with reference to the effect of a mere omission is dictum, and I express no opinion upon such question. I concur in the syllabus and in the opinion, but do not wish to be understood as expressing any opinion concerning the conclusiveness of an enrolled bill as against facts which are required to be entered in the journals, and which may not be so entered, or as to the effect of mere omissions in a legislative journal.